Name: Commission Regulation (EEC) No 327/91 of 11 February 1991 amending Regulation (EEC) No 3815/90 as regards the period of validity of certain STM licences in respect of Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 2 . 91 Official Journal of the European Communities No L 38/ 15 COMMISSION REGULATION (EEC) No 327/91 of 11 February 1991 amending Regulation (EEC) No 3815/90 as regards the period of validity of certain STM licences in respect of Portugal Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 83 thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Whereas Article 8 of Commission Regulation (EEC) No 3815/90 of 19 December 1990 laying down detailed rules for the application of the supplementary mechanism to trade in certain beef and veal products intended for Portugal (3) provides that STM licences are to be valid for 1 8 days from the actual date of issue ; Whereas, by virtue of the island status and remote situa ­ tion of the regions of the Azores and Madeira, the period of validity of STM licences in respect of Portugal for products released tothe market in the Azores and Madeira should be extended ; Article 1 The following subparagraph is added to Article 8 of Regu ­ lation (EEC) No 3815/90 : 'However, STM licences shall be valid for 30 days if the products are released to the market in the Azores or Madeira.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 55, 1 . 3 . 1986, p. 106. (2) OJ No L 293, 27. 10 . 1988, p. 7. (3) OJ No L 366, 29. 12. 1990, p. 30 .